EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests one control circuitry of the first and second control circuitries calculates a blur correction signal for an image blur, the one control circuitry corresponding to the selected one, and the calculated blur correction signal driving the one driver, wherein when the image blur exceeds the predetermined range, the one control circuitry calculates a blur correction signal corresponding to a remaining portion of the image blur exceeding the predetermined range, the calculated blur correction signal corresponding to the remaining portion driving the other driver, and transmits, to the other control circuitry, the calculated blur correction signal corresponding to the remaining portion of the image blur exceeding the predetermined range, via the first and second communication interfaces, the calculated blur correction signal corresponding to the remaining portion being inputted to the other driver, in combination with the rest of the limitations of the claim.
Regarding claim 8, no prior art could be located that teaches or fairly suggests ontrol circuitry calculates a blur correction signal for an image blur, and the lens driver performs the image stabilization within a first predetermined range with the calculated blur correction signal driving the lens driver, wherein when the image blur exceeds the first predetermined range, the control circuitry calculates a blur correction signal for an image blur, and the lens driver performs the image stabilization within a first predetermined range with the calculated blur correction signal driving the lens driver, wherein when the image blur exceeds the first predetermined range, the control circuitry calculates a blur correction signal corresponding to a remaining portion of the image blur exceeding the first predetermined range, the calculated blur correction signal corresponding to the remaining portion driving a sensor driver in the camera body, and transmits, to the camera body, the calculated blur correction signal corresponding to the remaining portion of the image blur exceeding the first predetermined range, via the communication interface, the calculated blur correction signal corresponding to the remaining portion being inputted to the sensor driver, and in a case where the correction capability of the interchangeable lens is lower than the correction capability of the camera body, the lens driver performs the image stabilization for a remaining portion of an image blur exceeding a second predetermined range, in combination with the rest of the limitations of the claim.
Regarding claim 9, no prior art could be located that teaches or fairly suggests control circuitry calculates a blur correction signal for an image blur, and the sensor driver performs the image stabilization within a second predetermined range with the calculated blur correction signal driving the sensor driver, wherein when the image blur exceeds the second predetermined range, the control circuitry calculates a blur correction signal corresponding to a remaining portion of the image blur exceeding the second predetermined range, the calculated blur correction signal corresponding to the remaining portion driving a lens driver in the interchangeable lens, and transmits, to the interchangeable lens the calculated blur correction signal corresponding to the remaining portion of the image blur exceeding the second predetermined range, via the communication interface, the calculated blur correction signal corresponding to the remaining portion being inputted to the lens driver, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697